Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on December 30, 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph, and the rejection of claims 1, 2, 8, 9, 15, 16 and 20 under 35 U.S.C. 102(a)(1) and the rejection of claims 3-7, 10-14, and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the respective claims has been withdrawn in view of the amendment and the argument presented by the Applicant(s). Claims 1-20 are pending in the application. 
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, Hampson G. et al. (TLESOEG, ‘Acquisition using simultaneous sources’, hereon Hampson) fails to anticipate or render obvious "a method for shooting plural seismic sources Si in a marine acquisition system with a de-blending designed dithering sequence DSnew” including the steps (or comprising) “…generating the de-blending designed dithering sequence DSnew to include random dithering times Di, a range of the dithering times Di being larger than a preset, non-zero, minimum value, wherein the non-zero, minimum value is between 200 and 1,000 ms: selecting a shooting sequence 
In reference to claims 8, 15, and 20: the instant claims are directed to “a method”, “a computing device”, and “non-transitory computer-readable medium” and include similar allowable subject matter as claim 1 of the instant application. 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857